ORR, Senior Judge,
with whom MARKSTEINER, Judge, joins,
concurs in part and dissents in part:
I concur with the majority’s decision on findings and I agree with the majority that, even with the “strong presumption of competence” trial defense counsel’s performance in the preparation for the sentencing portion of the trial was deficient. Particularly, their reliance upon Dr. BM’s advice when deciding not to investigate the potential mitigation evidence resulting from the appellant’s motorcycle accident falls below professional norms. However, the appellant has failed to make a showing of prejudice.
The majority correctly observes that additional neuropsychological testing could have revealed whether the appellant suffered some injury to his brain resulting from a motorcycle accident four months prior to committing his crimes. Further, it appears undisputed that certain types of brain damage or disease from which the appellant may have suffered are often implicated in disinhi-bited emotional and aggressive behavior. However, as the majority notes, the test for prejudice on a claim of ineffective assistance of counsel is whether “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “The likelihood of a different result must be substantial, not just conceivable.” Harrington v. Richter, — U.S.-, 131 S.Ct. 770,178 L.Ed.2d 624 (2011). The panel members found the appellant guilty of murdering SrA AS and his wife, JS, and attempting to murder (then) SrA JK. Given the appellant’s planning and protracted execution of, in combination with the clear thinking and rationale he articulated and recalled for carrying out, these senseless and brutal offenses, I am not convinced the sentence would have been different had trial defense counsel better handled the errors the majority finds prejudicial. In short, under the aforementioned facts of this ease, I would find no prejudice.